Case 1:15-cv-00152-RGA Document 651 Filed 07/27/21 Page 1 of 3 PageID #: 46865




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 BIO-RAD LABORATORIES, INC.,

         and

 THE UNIVERSITY OF CHICAGO,                            C.A. No. 15-152-RGA

                     Plaintiffs.

         v.

 10X GENOMICS, INC.,

                     Defendant.


                         JOINT STIPULATION OF DISMISSAL AND
                                  [PROPOSED] ORDER

       WHEREAS, Bio-Rad Laboratories, Inc. and the University of Chicago (collectively,

“Plaintiffs”) asserted claims for infringement of U.S. Patent Nos. 7,129,091; 8,304,193; 8,329,407;

8,822,148; 8,658,430; 8,273,573; and 8,889,083 (collectively, “Patents-in-Suit”) against 10X

Genomics, Inc. (“10X”) (D.I. 12, D.I. 85; D.I. 180; D.I. 138; D.I. 499; D.I. 561);

       WHEREAS, 10X asserted defenses and counterclaims, including for non-infringement and

invalidity of the Patents-in-Suit (D.I. 39);

       WHEREAS, this Court entered an Amended Permanent Injunction Order on August 14,

2019 (D.I. 578);
       WHEREAS, this Court entered its Final Judgment on August 15, 2019 (D.I. 582);

       WHEREAS, the United States Court of Appeals for the Federal Circuit issued its Opinion

and Judgment on August 3, 2020 (D.I. 613-1, 613-2), and issued its formal mandate on November

12, 2020 (D.I. 613), wherein it affirmed-in-part, reversed-in-part, and vacated-in-part this Court’s

Final Judgment;

       WHEREAS, 10X has a pending motion for relief from the Final Judgment (D.I. 642) and

Plaintiffs have a pending motion for post-verdict royalties (D.I. 644); and
Case 1:15-cv-00152-RGA Document 651 Filed 07/27/21 Page 2 of 3 PageID #: 46866




       WHEREAS, 10X posted a bond issued by Nationwide Mutual Insurance Company, Bond

# SNN4001568, in the amount of $16,702,922.00 to be discharged following resolution by this

Court of the determination of any ongoing royalties (“the Bond”);

       WHEREAS, Plaintiffs and 10X have mutually agreed to a settlement of Plaintiffs’ and

10X’s respective claims;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

Plaintiffs and 10X, through their respective undersigned counsel, subject to the approval of the

Court, that

       1.     The Court’s Final Judgement against 10X is deemed satisfied;

       2.     The Court’s Amended Permanent Injunction Order is VACATED;

       3.     The Bond is hereby fully and unconditionally released and discharged;

       4.     All monies deposited by 10X into escrow pursuant to the Court’s Amended

              Permanent Injunction Order are released and shall be returned to 10X;

       5.     10X’s pending motion for relief from this Court’s Final Judgment (D.I. 642) is

              withdrawn;

       6.     Plaintiffs’ pending motion for post-verdict royalties (D.I. 644) is withdrawn;

       7.     Each party shall bear its own costs, expenses, and attorneys’ fees incurred with

              respect to all claims, defenses, and counterclaims in this Action.


 Dated: July 27, 2021                        Respectfully submitted,


 /s/ Brian E. Farnan                         /s/ Alexandra M. Ewing
 Brian E. Farnan (#4089)                     Frederick L. Cottrell, III (#2555)
 Michael J. Farnan (#5165)                   Jason J. Rawnsley (#5379)
 FARNAN LLP                                  Alexandra M. Ewing (#6407)
 919 North Market Street                     RICHARDS, LAYTON & FINGER, P.A.
 Wilmington, DE 19801                        920 North King Street
 (302) 777-0300                              Wilmington, DE 19801
 bfarnan@farnanlaw.com                       (302) 651-7550
 mfarnan@farnanlaw.com                       cottrell@rlf.com
                                             rawnsley@rlf.com

                                                2
Case 1:15-cv-00152-RGA Document 651 Filed 07/27/21 Page 3 of 3 PageID #: 46867




                                        ewing@rlf.com


 Attorneys for Plaintiffs               Attorneys for Defendant
 Bio-Rad Laboratories, Inc. and         10X Genomics, Inc.
 The University of Chicago




 IT IS SO ORDERED this _______ day of _____________________, 2021




                                  ______________________________________________
                                  THE HONORABLE RICHARD G. ANDREWS
                                  UNITED STATES DISTRICT JUDGE




                                          3
